DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2020 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Patrick Clunk (phone: 216-696-5663) on 03 May 2022.
The application has been amended as follows: 

Claim 1 line 17, after "extending along a length thereof" delete ",or a series of metal rings disposed in a series of annular recesses in the surface of the fuel pipe and extending along the length of the inner pipe". 
Claim 3 line 1, after "wherein" delete "each of". 
Claim 3 line 2, after "and the metal coil" delete "or the metal rings". 
Claim 6 line 2, after "metal coil" delete "or of the metal rings,".
Cancel claims 14-17. 
Claim 19 line 1, after "flexible filler pipe" delete "or a series of metal rings arranged in a series of annular recesses on the outer surface of the flexible filler pipe”. 
Allowable Subject Matter
Claims 1, 3-9, 11 and 18-23 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-9, 11 and 18-23 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A device for automatic refueling of a vehicle, the device comprising a main body and a nozzle, … a connecting means and a flexible filler pipe that has an open end, … a locating means, … arranged to bring the connecting means of the nozzle to a position adjacent to an orifice of a tank pipe of the vehicle … a spring in the connecting means, … a bellows of the main body is axially compressed, … the flexible filler pipe being between 15 and 100 cm long and comprising an inner fuel pipe comprising flexible hard plastic material through which the fuel is delivered into the tank pipe and an outer metal coil disposed in a helical recess in an outer surface of the inner fuel pipe extending along a length thereof.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A method for automatic refueling of a vehicle using a device comprising a main body and a nozzle, … automatically positioning, by a locating means … the nozzle comprising a flexible filler pipe, … being between 15 and 100 cm long and having (i) an inner fuel pipe of flexible hard plastic material configured to deliver fuel into the tank pipe, and (ii) an outer metal coil running in a helical recess extending along the surface of the fuel pipe; moving, … the main body … such that the flexible filler pipe is inserted through the orifice and down a distance into the tank pipe thereby shape-wise adapting the flexible filler pipe to an associated shape of the tank pipe,….” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 11; and 
the prior art of record does not teach 

“A device for automatic refueling of a vehicle, the device comprising: a main body comprising a locating means; and a nozzle … a connecting means and a flexible filler pipe that has an open end, … enclosed within a flexible tube of the connecting means; … the main body applies a pressure to the flexible filler pipe such that at least a portion of the open end of the flexible filler pipe is axially displaced out of the connecting means and inserted into the tank pipe, at least a portion of the flexible filler pipe is shape-wise adapted to an inner shape of the tank pipe.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 4,531,551 (Eichelberger et al.), which discloses a double-walled, flexible hose. 
2.) U.S. Patent No. 5,671,786 (Corfitsen), which discloses an apparatus for automatic refueling of vehicles. 
3.) U.S. Patent No. 6,269,848 (Corfitsen), which discloses a device for automatic fueling of vehicles. 
4.) Published European Patent Application No. EP1983243A1 (Cöl), which discloses a stabilizer for a corrugated hose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753